Citation Nr: 0902394	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-38 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
for right long finger extensor lag.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from May 2001 to 
December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which granted service connection for right 
long finger extensor lag, assigning a 0 percent evaluation 
effective December 13, 2004.  The claims file subsequently 
was transferred to the RO in Los Angeles.


FINDING OF FACT

The veteran's right long finger disability is manifested by 
limitation of extension to 10 degrees in the proximal 
interphalangeal joint and grip strength at 4/5.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 0 percent 
for right longer finger extension lag have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.31, 4.71a, Diagnostic Code 5226 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005, regarding the initial service 
connection claim for a right hand condition.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

After the RO granted service connection for right long finger 
extensor lag in a May 2005 rating decision, the veteran filed 
a notice of disagreement with the assigned rating in August 
2005.  The RO continued the 0 percent rating in a November 
2005 statement of the case.  While the veteran was not 
provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
severity of the right finger disability.  The veteran's 
representative pointed out that the VA examiner in January 
2005 did not review the claims file before assessing the 
residuals of the finger injury in service.  The 
representative has not addressed how the veteran is 
prejudiced by this.  The medical examination report shows 
that the examiner relied on the history provided by the 
veteran in assessing the nature of the in-service injury, 
which history is shown to be reliable.  Furthermore, the 
primary matter for consideration on appeal is the present 
level of impairment in the right finger, rather than what 
occurred in service.  Thus, the veteran is not shown to be 
prejudiced by the VA examiner not reviewing the claims file 
prior to issuing the medical opinion.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for right long finger 
extensor lag in May 2005 assigning a 0 percent evaluation, 
effective December 13, 2004.  The veteran contends that he is 
entitled to a higher rating for this disability.  
Specifically he and his representative assert that he should 
be considered for an extraschedular evaluation because the 
disability is preventing him from obtaining employment.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's right long finger disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5226, for ankylosis of the 
index finger.  Under Diagnostic Code 5226, a 10 percent 
disability evaluation is assigned for unfavorable or 
favorable ankylosis of the long finger of the major or minor 
hand. 38 C.F.R. § 4.71a, Diagnostic Code 5226.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

A January 2005 VA examination report shows a large mass 
overlying the dorsum of the metacarpophalangeal (MCP) joint 
of the long finger on the right hand.  This was mildly tender 
to palpation.  Range of motion revealed MCP motion of 0 to 90 
degrees, proximal interphalangeal (PIP) joint motion of 10 to 
100 degrees, and distal interphalangeal (DIP) joint motion of 
0 to 80 degrees.  There is a 10 degree extension lag of the 
long finger at the PIP joint.  Range of motion of the other 
fingers is normal with no extensor lag.  Strength was 4/5 for 
handgrip and interosseous function was 5/5.  Sensation was 
normal throughout the hand using a 5.07 monofilament.  Range 
of motion was not limited secondary to pain, fatigability, 
weakness, lack of coordination, or lack of endurance.  He 
just simply could not extend that last 10 degrees in the long 
finger.  There was brisk capillary refill and radial pulses 
were 2+.  X-rays showed soft tissue swelling comprising the 
mass that is visible in the dorsum of the MCP joint in the 
long finger.  There is no evidence of osteomyelitis.  There 
was no fracture or periosteal reaction.  The diagnosis was 
right long finger extensor lag secondary to fight bite injury 
to the extensor tendon.

The veteran is not entitled to a 10 percent rating under 
Diagnostic Code 5226.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  The veteran can move his 
right long finger, as noted in the January 2005 VA 
examination.  Thus, the joints in the finger are not immobile 
or consolidated.

Other possible ratings which may provide the veteran with a 
higher rating have been considered.  Diagnostic Code 5229, 
for limitation of motion of the index or long finger, assigns 
a 10 percent disability evaluation when there is limitation 
of motion with a gap of one inch (2.5 cm) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or, with 
extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229.  However, this limitation has 
not been shown in the January 2005 VA examination report.  
The veteran could not flex beyond 10 degrees in the PIP joint 
but could move his finger at the PIP joint in the other 
direction to 100 degrees.  He also could move the DIP joint 
from 0 to 80 degrees in the right long finger.  Therefore, a 
higher evaluation under DC 5229 is not warranted.

An additional rating for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 has 
been considered.  It is necessary to consider these 
regulatory provisions in the case of disabilities involving a 
joint rated on the basis of limitation of motion. See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, the veteran's 
symptoms are supported by pathology consistent with the 
assigned non-compensable rating, and no higher.  The VA 
examiner specifically found that range of motion was not 
limited secondary to pain, fatigability, weakness, lack of 
incoordination, or lack of endurance.  As there is no 
evidence of functional loss due to pain, weakness, 
fatigability, or incoordination, an additional rating is not 
warranted.

The level of impairment in the right long finger has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 0 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran contends that his right finger 
disability prevents him from getting a job noting that he was 
a cook in service and now has difficulty writing because he 
cannot grip things.  He has not, however, presented any 
evidence to support this assessment.  The medical evidence 
shows a grip strength of 4/5 in the right hand and no 
fatigability, lack of endurance, or incoordination due to the 
right long finger.  The January 2005 VA examiner commented 
that the reason the veteran was not working was that he had 
just gotten out of the military and that there was no 
evidence of marked interference with employment.  As the 
record shows no marked interference with employment or 
frequent periods of hospitalization, referral for 
consideration of an extraschedular evaluation is not 
warranted.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against the increased 
rating claim for right long finger extensor lag; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.







ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for right long finger extensor lag is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


